DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
Status of Claims
This Office Action is in response to the communication filed November 6, 2020.
Claims 40 and 42 are withdrawn.
Claims 1-13, 15-16, 18-31, and 33-38 have been newly amended.
Claims 14, 17, 32, 39, and 41 are in their original or a previous presentation.
Claims 1-39 and 41 are currently pending and have been examined in this Office Action.
Claim Rejections - 35 USC § 112
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "physiological rate data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of compact prosecution, the limitation is being read as “physiological data”.
Claim Rejections - 35 USC § 101
Claims 1-39 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-18) and machine (claims 19-36), and system (claims 37-39 and 41) which recite steps of acquiring user physiological and image data, determining a physiological and emotional user state based on the data, combining the physiological and emotional user states to determine a physiological-emotional state of the user, and generating a graphical representation of the physiological-emotional state of the user for rendering on a display device (process and machine claims), and detecting a geographic location of a plurality of users, determining for each of the plurality of users a physiological state based on physiological and an emotional state based on image data, combining the geographic location and user state of each user to identify a location-specific physiological-emotional state for each use, averaging the physiological-emotional states of each user, and generating a graphical representation of at least one of the plurality of average location-specific physiological-emotional states (system claims).  
These steps, as drafted above, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the by a mobile device language, acquiring user physiological data and image data in the context of this claim encompasses a mental process of the user observing or recording, either by the mind or by pen and paper, physiological data and image data.  Similarly, the limitation of combining the geographic location and the user state of each of the plurality of users to identify a location-specific physiological-emotional state of each of the plurality of users, as drafted, is a process that, under its broadest reasonable 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-18, 20-36, 38-39, and 41), reciting particular aspects of how rendering a graphical representation of the physiological-emotional user state, methods of communicating information, how user and location data may be acquired, how the data may be stored, and how recommendations to the user may be made may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a memory unit for storing instructions coupled to a processor that executes said instructions to enable actions amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0032], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of acquiring user data by detecting a pulse of the user amounts to mere data gathering, recitation of presenting a graphical representation amounts to mere data outputting, recitation of the 
generally link the abstract idea to a particular technological environment or field of use (such as limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to health or location information, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-13, 15-18, 21-31, 33-36, 39, and 41), additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5-10, 12, 13, 15, 23-28, 30, 31, and 33, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 4, 10, 14, 20, 32, and 38, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-3, 11, 15, 19, 21, 22, 29, 33, 37, 39, and 41, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as delivering instructions over a communications network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing an event record, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing, in a memory, the physiological-emotional state of a user, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-13, 15-18, 21-31, 33-36, 39, and 41, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as delivering instructions over a communications network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing an event record, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing, in a memory, the physiological-emotional state of a user, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-16, 18-22, 29-34, 36-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. (US Pat. 10,425,725) in view of Orbach (US Pub. No. 2008/0214903).
Regarding claims 1 and 19, Goran teaches a method comprising:
Acquiring, from at least one sensor, physiological data and image data of a user
Col. 10, ln. 44-51 teaches acquiring heart rate, respiration rate, blood pressure, or body temperature using a biometric sensor
Col. 7, ln. 46-52 teaches acquiring user data through image sensors (which capture image data)
Determining, by a processor, a physiological state of the user from the physiological data and an emotional state of the user from the image data of the user 
Col. 12, ln. 66 to col. 13, ln. 3 teaches determining the user’s physical state (equivalent to a physiological state) using received data (which includes heart rate information of col. 10, ln 44-51, equivalent to physiological data) as part of generating the user profile
Col. 5, ln. 30-32 teaches using data from data sources (such as data source 110 including image sensors, see col. 7, ln. 46-52) to determine a user emotional state
Combining, by the processor, the physiological state and the emotional state to determine a physiological-emotional state of the user 
Col. 24, ln. 45-56 teaches generating a user profile (equivalent to a physiological-emotional state) by combining information relating to the physical (equivalent to physiological) and emotional states of the user
Goran does not teach, but Orbach teaches:
Generating, by the processor, a graphical representation of the physiological-emotional state of the user for rendering on a display device 
Fig. 8 teaches a graphical representation of the user’s stress levels
[0217] teaches displaying the graphical representation on a display 122.
[0271] teaches displaying a smiley face (graphical representation) when the state of the user is relaxed

Regarding claims 2 and 21, Goran and Orbach teach the limitations of claims 1 and 19.  Orbach further teaches:
render the graphical representation of the physiological-emotional state of the user as a colored stylized ring for the physiological-emotional state of the user.
[0217] teaches displaying the graphical representation on a display 122.
Fig. 7A-7D teach a graphical user interface displaying physiological measurements taken from a user.
[0271] teaches that a physiological-emotional state such as being relaxed or anxious may be represented by […] pie charts, […] clock-like indicators, […] or the like; it is noted that both pie charts and clock-like indicators would be ring-shaped and have both color and style in order to be displayed.
Goran and Orbach do not specifically teach:
including a center portion displaying a score
However, Orbach teaches the graphical representation may also include numerical values and alphanumerical messages
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Goran and Orbach the ability to display the graphical representation with the center portion displaying a score with the motivation to allow a user to monitor his or her own state, as noted by Orbach in [0214].
Regarding claims 3 and 22, Goran and Orbach teach the limitations of claims 1 and 19. Orbach teaches:
Plotting the physiological data along a first axis and the image data along a second axis to create the graphical representation for rendering on the display device
Orbach teaches plotting physiological data along a first axis (Fig. 7c and [0268] teach plotting electro dermal activity (EDA) along an axis), and plotting image data (see [0151] for image data of the user’s blood flow) along a separate, second axis ([0261]) 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Goran and Orbach the ability to plot data along separate axes as in Orbach with the motivation to allow a user to monitor his or her own state, as noted by Orbach in [0214].
Regarding claims 4 and 20, Goran and Orbach teach the limitations of claims 1 and 19. Goran and Orbach further teach:
wherein the physiological data and the image data include one or more of emotional affect, valence, heart rate variability (HRV), arousal level, heart rate, user body temperature, electrical brain activity data, vocal pattern data, electrodermal activity, variation in pupil dilation, fluctuations in skin tone or coloration, fluctuations in blood pressure, or combinations thereof.
Col. 9, ln. 2-4 teaches determining a user’s emotional state based on user data (such as data from data source 110 including image sensors, see col. 7, ln. 46-52).
Col. 13, ln. 1-3 teaches determining a user’s physical state (equivalent to a physiological state) based on information received (such as the heart rate, respiration rate, blood pressure, or body temperature of Col. 10, ln. 44-51).
[0152] of Orbach teaches body temperature and blood pressure being measured from a user
[0169] of Orbach teaches heart rate, HRV, electrodermal activity being measured from a user
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the system and methods of Goran and Orbach to incorporate the types of user data collected of Orbach with the motivation to detect “any minute change in the autonomic nerves system” as observed by Orbach in [0159].
Regarding claims 11 and 29, Goran and Orbach teach the limitations of claims 1 and 19. Orbach further teaches:
further comprising storing 
[0153] teaches user data may be stored in memory 342
an event record including the physiological-emotional state of the user, and a time stamp associated with a time of acquisition of the physiological data and the image data.
[0289] teaches an event record which includes the physical and mental states of the user, and times and dates when certain user states, activities, and sensor readings (including physiological and image data) are recorded
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the system and methods of Goran and Orbach to incorporate the event record of Orbach with the motivation to allow a user to compare the user’s activities and feelings to sensor readings, which would allow the use to prepare his or herself for future repetitions of the same or similar activities.
Regarding claims 12 and 30
detecting, by a GPS module, a geographic location of the user;
Col. 22, ln. 1-9 teach location data including GPS signals generated by the device which can be used to estimate a location of the device associated with the user
and associating, in the memory, the geographic location of the user with the event record.
Col. 22, ln. 11-18 teach the location data which includes geographic location data of the user can be associated with the user’s calendar which can store the user’s events (serving as an event record)
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified Goran and Orbach with the geographic location features of Goran with the motivation to allow the system to predict the user’s mood state based on location, as observed by Goran in Col. 5, ln. 53-55.
Regarding claims 13 and 31, Goran and Orbach teach the limitations of claims 12 and 30. Goran further teaches:
identifying at least one environmental factor present during acquisition of the heart rate data and the image data; 
Goran teaches while measuring heart rate data (Col. 10, ln. 42-28) and image data (Col. 8, ln. 22-24), the system can also identify environmental factors present such as the number of surrounding people (Col. 7, ln. 66-67), the amount of noise present (Col. 8, ln. 6-11), and the location of the user (Col. 22, ln. 1-9) 
and associating, in the memory, the at least one environmental factor with the event record.
Col. 22, ln. 11-18 teach the location data which includes geographic location data of the user can be associated with the user’s calendar which can store the user’s events (serving as an event record)
Regarding claims 14 and 32, Goran and Orbach teach the limitations of claims 13 and 31. Goran further teaches:
wherein the at least one environmental factor includes one or more of an ambient temperature, ambient colors, location-specific weather data, location-specific air quality data, ambient noise level, ambient noise type, recent user activity, contemporaneous user activity, planned subsequent user activity, or combinations thereof.
Col. 35, ln. 11-19 teach process 1300 can identify the user is at work (recent user activity) based on the environment’s GPS data, or ambient noises in the user’s environment such as the sound of typing (ambient noise type) 
Col. 13, ln. 20-21 teach the user device can measure ambient temperature of the environment in the proximity of the user device
Col. 7, ln. 52-53 teach a sound level meter (ambient noise level)
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified Goran and Orbach with the environmental factors of Goran to allow the system to generate a user profile that is indicative of the user’s physical or emotional state for a given context, as observed by Goran in col. 13, ln. 15-21.
Regarding claims 15 and 33, Goran and Orbach teach the limitations of claims 13 and 31. Goran further teaches:
wherein the memory includes a plurality of historical event records,
Col. 14, ln. 61-62 teach the server can receive and store a plurality of user calendar data
the method further comprising: identifying at least one of the historical event records associated with a second physiological-emotional state experienced by the user at a corresponding historical geographic location, 
Col. 13, ln. 6-21 teaches the device can generate multiple profiles indicative of a user’s physical or emotional state experienced by the user over a given time period (indicating multiple user states saved over the given time period), or during a given time, and for a given context (including geographic location, such as being close to the user’s home, or activity such as a typical work day or vacation)
wherein the corresponding historical geographic location is within a preset proximity to the geographic location of the user; 
Col. 13, ln. 18-19 teaches detecting the geographic proximity of the user device to the user’s home (preset location) 
and a recommendation to the user to relocate to a geographic location to change the physiological-emotional state of the user.
Col. 30, ln. 32-26, and ln. 44-53 teach a recommendation to the user to relocate to a different geographical location to change the current physical or emotional state of the user
Fig. 10 teaches the recommendation to the user to relocate to a different geographical location to change the current physical or emotional state of the user displayed on the mobile device
Goran does not specifically teach
relocate to the historical geographic location
However, Goran does teach detecting the geographic proximity of the user device to the user’s home (Col. 13, ln. 18-19).  

Goran does not teach the following limitation met by Orbach:
and instructing the display to render a second graphical representation of the second physiological-emotional state 
Fig. 8 teaches a graphical representation of the user’s stress levels, indicating multiple user states
[0271] teaches displaying a smiley face (graphical representation) when the state of the user is relaxed
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the system and methods of Goran and Orbach to incorporate the display of Orbach and the recommendation system of Goran with the motivation to move the user toward one or more user-defined objectives as observed by Goran in col. 31, ln. 65-67.
Regarding claims 16 and 34, Goran and Orbach teach the limitations of claims 15 and 33. Goran further teaches:
instructing the display to render another graphical representation of the historical geographic location in response to a user acceptance of the recommendation.
Col. 30, ln. 47-53 teach displaying a graphical representation of the historical geographical location on a map in response to a user acceptance of the recommendation
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified Goran and Orbach to incorporate the graphical representation 
Regarding claims 18 and 36, Goran and Orbach teach the limitations of claims 11 and 29.  Orbach further teaches:
instructing the display to render interactive interfaces for interrogating the physiological data and the image data corresponding to the event record, one or more of a plurality of historical event records, or combinations thereof.
Fig. 7A-7D teach an interactive interface rendered on a display device in electronic communication of the central computing device for displaying certain aspects of a historical event record (interrogating the user data corresponding to the event record) such as sensor readings ([0289]) including physiological data (Fig. 7c and [0268] teach plotting electro dermal activity (EDA)), and image data (see [0151] for image data of the user’s blood flow) over time
Fig. 7A-7D also teach displaying a plurality of event records in the form of multiple data points from different moments in time arranged in the form of graphs
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have displayed the interfaces of Orbach using the system of Goran and Orbach with the motivation to move the user toward one or more user-defined objectives as observed by Goran in col. 31, ln. 65-67.
Regarding claim 37, Goran teaches
A social networking system comprising: a plurality of mobile devices each including: 
Fig. 1 teaches multiple mobile devices in connection with each other through a communication network
one or more of an image sensor, a video sensor, a magnetic sensor, an audio sensor, an electrical sensor, or combinations thereof to acquire physiological data and image data of users from a plurality of users; 
Col. 7, ln. 49-58 teach an image sensor which includes a camera and a video recorder, and an audio sensor which includes a microphone and a sound level meter on a user device
Col. 10, ln. 44-51 teach acquiring biometric data from a user using sensors, the data including but not limited to physiological parameters such as heart rate, respiration rate, blood pressure, or body temperature
Col. 9, ln. 30 teaches acquiring, consolidating, storing, and/or processing data relating to a group of users
and a GPS module;
Col. 22, ln. 1-9 teach location data including GPS signals generated by the device which can be used to estimate a location of the device associated with the user
and a central computing device, the central computing device including: 
Col. 18 ln. 1-12 teach a server, equivalent to a central computing device, 
a transceiver for receiving the physiological data and the image data from the plurality of mobile devices; 
Col. 18, ln. 1-12 teach receiving information associated with a user
Fig. 2 teaches that information received by the server can be mobile device data
Fig. 1 teaches that there can be a plurality of mobile user devices and that the connection is bi-directional (thus performing the functions of a transceiver in the server)
a processor; 
Fig. 2 teaches the server has a processing engine, performing the role of a processor
Col. 2, ln. 1 teaches a hardware processor
and a memory, the memory including instructions that, when executed by the processor, cause the system to: 
Fig. 2 teaches the server has a data storage engine, performing the role of memory
Col. 2, ln. 18-20 teach the server has a memory including computer-executable instructions
receive, from the GPS module of each of the plurality of mobile devices, a geographic location of each of the plurality of users, 
Col. 22, ln. 1-9 teach location data including GPS signals generated by the device which can be used to estimate a location of the device associated with the user
Col. 9, ln. 30 teaches acquiring, consolidating, storing, and/or processing data relating to a group of users
determine, for each of the plurality of users, a physiological state of the users from the physiological data and an emotional state of the users from the image data 
Col. 12, ln. 66 to col. 13, ln. 3 teaches determining the user’s physical state (equivalent to a physiological state) using received data (which includes heart rate information of col. 10, ln 44-51, equivalent to physiological data) as part of generating the user profile
Col. 5, ln. 30-32 teaches using data from data sources (such as data source 110 including image sensors, see col. 7, ln. 46-52) to determine a user emotional state
Col. 9, ln. 30 teaches acquiring, consolidating, storing, and/or processing data relating to a group of users
Combine, by the processor, the physiological state and the emotional state to determine a physiological-emotional state for each of the plurality of users
Col. 24, ln. 45-56 teaches generating a user profile (equivalent to a physiological-emotional state) by combining information relating to the physical (equivalent to physiological) and emotional states of the user
combine, by the processor, the geographic location and the physiological-emotional state of each of the plurality of users to identify a location-specific physiological-emotional state of each of the plurality of users, 
Col. 13, ln. 6-21 teaches the device can generate multiple profiles indicative of a user’s physical or emotional state experienced by the user over a given time period (indicating multiple user states saved over the given time period), or during a given time, and for a given context (including geographic location, such as being close to the user’s home, or activity such as a typical work day or vacation)
Col. 9, ln. 30 teaches acquiring, consolidating, storing, and/or processing data relating to a group of users (a plurality of users)
average the physiological-emotional states of each of the plurality of users for each of the plurality of geographic locations to establish a plurality of average location-specific physiological-emotional states of the plurality of users, 
Col. 13, ln. 4-19 teach multiple user profiles can be generated that are indicative of the user’s physical or emotional state over a given time period (averaging the user states for multiple points in time over the given period of time) for a given context, such as proximity to the user’s home (geographic location)
Col. 9, ln. 30 teaches acquiring, consolidating, storing, and/or processing data relating to a group of users (a plurality of users)
Goran does not teach the following limitation met by Orbach:
and generate a graphical representation of at least one of the plurality of average location-specific physiological-emotional states of the plurality of users on a display device.
The “plurality of average location-specific physiological-emotional states” limitation is taught by Goran as detailed above
[0323] teaches HS is the average of initial baseline stress and maximum stress
Fig. 8 teaches displaying the average as a graphical representation
[0217] teaches displaying the graphical representation on a display 122
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the acquisition and determination of a user’s physiological-emotional state of Goran to incorporate displaying the physiological-emotional state of a user of Orbach with the motivation to allow a user to monitor his or her own state, as noted by Orbach in [0214].
Regarding claim 38, Goran and Orbach teach the limitations of claim 37. Goran further teaches: 
wherein the physiological data and the image data includes one or more of emotional affect, 
Col. 5, ln. 30-32 of Goran teaches using data from data sources (such as data source 110 including image sensors, see col. 7, ln. 46-52) to determine a user emotional state
Orbach further teaches
wherein the physiological data and the image data includes one or more of valence, heart rate variability (HRV), arousal level, heart rate, user body temperature, electrical brain activity data, vocal pattern data, electrodermal activity, variation in pupil dilation, fluctuations in skin tone or coloration, fluctuations in blood pressure, or combinations thereof.
[0152] of Orbach teaches body temperature and blood pressure being measured from a user
[0169] of Orbach teaches heart rate, HRV, electrodermal activity being measured from a user
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the system and methods of Goran to incorporate the types of user data collected of Orbach with the motivation to detect “any minute change in the autonomic nerves system” as observed by Orbach in [0159].
Regarding claim 39, Goran and Orbach teach the limitations of claim 37. Goran further teaches:
the display device in electronic communication with the central computing device; 
Col. 6, ln. 12-14 teach a mobile device having a display capable of presenting visual content
Fig. 1 teaches the mobile device in electronic communication with the server
and a mapping service for generating a geographical map, 
Col. 4, ln. 49-50 teach a mapping service which can generate a geographical map
wherein the memory includes instructions that, when executed by the processor, cause the system to instruct the display device to render, at a location within the geographical map corresponding to the geographical location of the plurality of users, 
Col. 30, ln. 47-53 of Goran teach displaying a graphical representation of the historical geographical location on a map in response to a user acceptance of the recommendation
Goran does not teach the following limitation met by Orbach:
the graphical representation of the at least one of the plurality of average location-specific physiological-emotional states of the plurality of users within a graphical user interface displayed on the display device.
[0271] of Orbach teaches displaying a smiley face (graphical representation) when the state of the user is relaxed
Please see the 103 rejection for claim 37 for the rejection for the “plurality of average location-specific physiological-emotional states of the plurality of users” limitation
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the mapping service of Goran to incorporate the graphical representation of the user state of Orbach with the motivation to allow a user to monitor his or her own state, as noted by Orbach in [0214].
Regarding claim 41, Goran and Orbach teach the limitations of claim 37. Goran further teaches:
instruct, via a communications network, 
Fig. 1 teaches a communication network (element 106) connecting a server to multiple other devices 
a third party server 
Col. 3, ln. 39-42 teaches that multiple servers can be used in the system
in electronic communication with the central computing device to 
Fig. 1, elements 102, 104, 106, and 120 teach the user device (the user device is the mobile device with the display) is connected to the server (the server is the central computing device)
Goran does not teach the following limitation met by Orbach:
render, within a geographical map, the graphical representation of the at least one of the plurality of average location-specific physiological-emotional states of the plurality of users within a graphical user interface displayed on the display device 
Fig. 8 teaches a graphical representation of the user’s stress levels
[0271] teaches displaying a smiley face (graphical representation) when the state of the user is relaxed
Please see the 103 rejection for claim 37 for the rejection for the “plurality of average location-specific physiological-emotional states of the plurality of users” limitation
within a graphical user interface generated by the third party server.
[0217] teaches displaying the graphical representation on a display 122.
Fig. 7A-7D teach a graphical user interface displaying physiological measurements taken from a user.
Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goran (US Pat. 10,425,725) in view of Orbach (US Pub. No. 2008/0214903), in further view of Hubner (US Pub. No. 2018/0214037 A1).
Regarding claims 5 and 23, Goran and Orbach teach the limitations of claims 1 and 19. Goran does not teach, but Orbach further teaches:
illuminating, by a light source, a finger of the user; 
[0070] teaches a light sources adapted to emit light towards a skin surface
[0159] teaches that the surface measured can be the fingers
and calculating a heart rate variability corresponding to the pulse of the user.
[0075] teaches calculating activity based on heart rate
[0079] teaches calculating, based on signals (such as heart rate) acquired, a heart rate variability of the user
Goran and Orbach do not teach the limitations met by Hubner:
recording, by an image sensor, video of the illuminated finger of the user; 
[0066] teaches a mobile device with an image sensor capable of capturing videos that can record a finger of a user
detecting a pulse of the user within the video of the illuminated finger; 
[0066] teaches obtaining a user’s pulse wave by recording, with the image sensor, light reflected by a user’s finger
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified Goran and Orbach with the image sensor of Hubner with the motivation to obtain human pulse data “using a common mobile device equipped with a digital camera” as observed by Hubner in [0066].
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goran (US Pat. 10,425,725) in view of Orbach (US Pub. No. 2008/0214903), in further view of Carraro (US Pub. No. 2019/0117144 A1).
Regarding claims 6 and 24, Goran and Orbach teach the limitations of claims 1 and 19. Goran and Orbach do not teach the limitations met by Carraro:
wherein the step of acquiring the physiological data includes detecting, by a magnetic sensor, magnetic signals corresponding to a heartbeat of the user.
[0034] teaches a magnetic sensor that can determine the intervals of a user’s heartbeat
.
Claims 7-8 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goran (US Pat. 10,425,725) in view of Orbach (US Pub. No. 2008/0214903), in further view of Katz (US Pub. No. 2019/0318181 A1).
Regarding claims 7 and 25, Goran and Orbach teach the limitations of claims 1 and 19.  Goran and Orbach do not teach the limitation met by Katz:
wherein the step of acquiring the physiological data and the image data includes capturing, by an image sensor, an image of the face of the user.
[0032] teaches a sensor which can capture an image of a user’s head, eyes, and face.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified Goran and Orbach with capturing a user’s face in an image of Katz with the motivation to extract data such as objects or locations the user is looking at by using his or her gaze, as observed by Katz in [0140].
Regarding claims 8 and 26, Goran and Orbach teach the limitations of claims 1 and 19. Goran and Orbach do not teach the limitation met by Katz:
wherein the step of acquiring the physiological data and the image data includes recording, by an image sensor, video of the face of the user.
[0032] teaches a sensor which can capture an image of a user’s head, eyes, and face
[0032] also teaches that the image data can include motion images or video
.
Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Goran (US Pat. 10,425,725) in view of Orbach (US Pub. No. 2008/0214903), in further view of Katz (US Pub. No. 2019/0318181 A1), in further view of Hubner (US Pub. No. 2018/0214037 A1).
Regarding claims 9 and 27, Goran, Orbach, and Katz teach the limitations of claims 8 and 26. Orbach further teaches:
and calculating a heart rate variability corresponding to the pulse of the user.
[0075] teaches calculating activity based on heart rate
[0079] teaches calculating, based on signals (such as heart rate) acquired, a heart rate variability of the user
Goran and Orbach do not teach the following limitation met by Katz and Hubner:
wherein the step of acquiring the physiological data and the emotional affect data includes: detecting a pulse of the user within the video of the face of the user; 
[0032] of Katz teaches a sensor which can capture an image of a user’s head, eyes, and face
[0032] of Katz also teaches that the image data can include motion images or video
[0066] of Hubner teaches obtaining a user’s pulse wave by recording, with the image sensor
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the systems and methods of Goran and Orbach to incorporate .
Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goran (US Pat. 10,425,725) in view of Orbach (US Pub. No. 2008/0214903), in further view of Wang (US Pub. No. 2018/0314689 A1).
Regarding claim 10, Goran and Orbach teach the limitations of claim 1.  Orbach further teaches:
the physiological data further includes audio data corresponding to a voice of the user, the method further comprising: 
[0191] teaches input means such as a microphone (audio sensor)
[0290] teaches the user may use input means to input voice messages indicating his or her subjective feelings
Goran and Orbach do not teach the following limitation met by Wang:
determining, by the processor and from the audio data, one of user heart rate variability, a change in vocal pattern, a user emotional affect, or combinations thereof corresponding to a vocal pattern associated with the voice of the user.
Fig. 17 teaches a method by which audio detected as coming from a user can be used to determine the user’s emotional affect
[0224] teaches determining a user’s characteristics or emotional state from audio signals detected as coming from the user
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified Goran and Orbach to incorporate the vocal analysis of Wang with the motivation to allow the system to determine a user’s state of mind through vocal characteristics, as observed by Wang in [0065].
Regarding claim 28, Goran, Orbach, and Wang teach the limitations of claim 19. Orbach further teaches:
wherein the memory includes instructions that, when executed, cause the mobile device to: receive audio data recorded, by a mobile device, the audio data corresponding to a voice of the user, 
[0191] teaches input means such as a microphone (audio sensor)
[0290] teaches the user may use input means to input voice messages indicating his or her subjective feelings
Goran and Orbach do not teach the following limitation met by Wang:
and determine, from the audio data, one of user heart rate variability, a user emotional state, or a combination of both corresponding to a vocal pattern associated with the voice of the user.
Fig. 17 teaches a method by which audio detected as coming from a user can be used to determine the user’s emotional affect
[0224] teaches determining a user’s characteristics or emotional state from audio signals detected as coming from the user
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified Goran and Orbach to incorporate the vocal analysis of Wang with the motivation to allow the system to determine a user’s state of mind through vocal characteristics, as observed by Wang in [0065].
Claims 17 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Goran (US Pat. 10,425,725) in view of Orbach (US Pub. No. 2008/0214903), in further view of Grow (US Pub. No. 2017/0262603 A1).
Regarding claims 17 and 35, Goran and Orbach teach the limitations of claims 11 and 29.  Orbach further teaches:
an event record
[0289] teaches an event record which includes the physical and mental states of the user, and times and dates when certain user states or activities are recorded
Goran and Orbach do not teach the following limitation met by Grow:
transmitting the to one or more user-selected medical health professional databases.
[0016] teaches the user is able to select a physician and request that the user’s medical data be sent to the selected physician from a server
[0027] teaches the connection can be web-based, indicating that the server and database are in electronic communication
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified Goran and Orbach with the transmission to a selected medical professional of Grow with the motivation to communicate data in advance of an appointment, as observed by Grow in [0017].
Response to Arguments and Amendments
Applicant’s arguments and amendments filed November 6, 2020 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Regarding 101, Applicant argues that the claimed invention is not directed to an abstract idea because the claimed steps cannot be performed in the mind (Remarks, p. 14).  Examiner respectfully disagrees.  The inclusion of a generic computer component (such as a sensor as claimed) still recites mental processes but for the recitation of generic computer components.  Specifically, the inclusion of a sensor does not prevent the steps of acquiring physiological and image data from being performed by a 
Regarding Example 39, Applicant argues that similar to the claim of the example, the claims of the instant invention do not include a judicial exception because the steps are not practically performed in the human mind (Remarks, p. 14-15).  Examiner respectfully disagrees.  But for the recitation of generic computer components, the acquisition of the image data and the determination of the emotional state amounts to a clinician visually inspecting the disposition of a patient, and determining that they are upset.  The sensor as claimed by Applicant is recited at such a high level of generality that it does not preclude the method from being performed by a human.  Unlike Example 39, the steps of the instant claims are practically performed in the mind.
Applicant further argues the claims recite significantly more than the abstract idea because the features of the claims go well beyond known features merely implemented on a generic computing device (Remarks, p. 15-16).  Examiner respectfully disagrees.  The claims must reflect an improvement to the computer hardware itself.  Applicant’s Specification [0003] identifies problems directed to the collection and use of biometric data in the field of psychology and psychiatry, however the problems as outlined in the instant Specification nor the features of the instant application appear to address existing problems with the hardware itself, but instead address the surrounding collection and analysis of data.  Examiner respectfully submits that even assuming arguendo that the Specification is directed to problems and solutions regarding computer hardware, the claims do not reflect meaningful limits which would prohibit the process from being an abstract idea of mental processes, but for the recitation of generic computer components.  
Unlike the claimed device discussed in CardioNet, LLC v. InfoBionic, Inc., (April 17, 2020), the instant claims are not directed to an improved device which is sufficiently detailed in the claims so as to not be abstract.  The instant Specification does not provide any insight into any improvements in 
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception.  Therefore, claims 1-39 and 41 remain rejected under 101.
Regarding 103, the arguments made with respect to Independent claims 1, 19, and 37, and the dependent claims which stem from them appear to be directed to the amended claim language (Remarks, p. 17-18).  It is noted that the 103 rejections have been updated to specifically address the claims as amended.
Regarding claim 37, Applicant argues the cited prior art does not teach the claimed limitations (Remarks, p. 18). Examiner respectfully disagrees.  Goran teaches generating user profiles that are indicative of a user’s physical or emotional state over a given time period (Col. 13, ln. 6-8).  In particular, Goran teaches the profile indicative of the user’s physical or emotional state can be generated for a given time period such as mornings, a given day, a given week, or any other suitable time period (Col. 13, ln. 9-14).  Goran further teaches using a subset of multiple data points to determine an emotional state of the user (Col. 24, ln. 2-9), for example, the emotional state of the user on an average day (Col. 24, ln. 7).  Goran also teaches determining an average heartrate for the user during certain periods of time (Col. 26, ln. 36-43).  The use of multiple data points to determine an overall representation of those data points constitutes determining an average.  As taught by Goran, the location-specific physiological-emotional states of each of the plurality of users is averaged to determine average location-specific physiological-emotional states for each of the plurality of users (see rejections above for citations to Goran).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686